DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pagaila et al (USPN 8,193,034) in view of Hu et al (US Patent Application Publication 2012/0146209).
Regarding claim 1, Pagaila et al disclose a package substrate, comprising:
a substrate 350 having a first surface and the second surface opposing to the first surface, the first surface comprising a plurality of first conductive pads 352;
an interposer 324 disposed on the first surface of the substrate such that the plurality of first conductive pads are partially covered by the interposer [see Fig. 9]; and
an insulating protective layer 338 disposed on the first surface of the substrate and surrounding the interposer, and the insulating protective layer comprising at least one penetrating conductive column 330. 
Pagaila et al do not disclose wherein the interposer comprises a plurality of penetrating conductive vias electrically connected to the substrate, and thus do not disclose wherein a first width of the respective penetrating conductive column is greater than a second width of each of the plurality of penetrating conductive vias of the interposer. One such as Hu et al disclose a substantially similar package substrate, comprising: a substrate 24 having a first surface and a second surface opposing to the first surface, the first surface comprising a plurality of first conductive pads 241 [see Fig. 2E]; an interposer 21 disposed on the first surface of the substrate such that the plurality of first conductive pads are partially covered by the interposer, and the interposer comprising a plurality of penetrating conductive vias 210 electrically connected to the substrate [see Fig. 2E]; and an insulating protective layer 22 disposed on the first surface of the substrate and surrounding the interposer [see Fig. 2B]. It would have been obvious to one of ordinary skill in the art at the time of invention to include the penetrating conductive vias of Hu et al in the package substrate of Pagaila et al in order to allow for electrically communication through the interposer. Further, one of ordinary skill in the art would recognize that it would logically follow that a first width of the respective penetrating conductive column is greater than a second width of each of the plurality of penetrating conductive vias of the interposer in order that the penetrating conductive column not only provides electrically connectedness through the structure but also physical support. A penetrating conductive column that was insufficiently thick would run the risk of collapsing under physical or electrical stress.
Regarding claim 2, the prior art of Pagaila et al and Hu et al disclose the package substrate of claim 1. Furthermore, Pagaila et al disclose a wiring redistribution layer 302 covering the interposer, wherein the wiring redistribution layer is surrounded by the insulating protective layer 346 [see Fig. 9].
Regarding claim 3, the prior art of Pagaila et al and Hu et al disclose the package substrate of claim 1. Furthermore, Pagaila et al disclose wherein the wiring redistribution layer comprises a plurality of conductive micro-pillars and a plurality of conductive caps, the plurality of conductive caps directly cover the plurality of conductive micro-pillars respectively, and the plurality of conductive micro-pillars connect the plurality of conductive caps and the interposer [see Fig. 9].
Regarding claim 4, the prior art of Pagaila et al and Hu et al disclose the package substrate of claim 1. Furthermore, Pagaila et al disclose wherein one of the plurality of conductive caps has an extending wiring approaching the other one of the plurality of conductive caps along an upper surface of the wiring redistribution layer such that a first distance between the adjacent two conductive caps is shorter than a second distance between the adjacent two conductive micro-pillars [see Fig. 9].
Regarding claim 9, the prior art of Pagaila et al and Hu et al disclose the package substrate of claim 2. Furthermore, Pagaila et al disclose wherein the substrate is a multilayer interconnect base plate, and the multilayer interconnect base plate comprises wiring layers 352 and a passive component 356, the passive component has an upper end and a lower end opposite to each other, the upper end and the lower end of the passive component are respectively electrically connected to different layers in the wiring layers [see Fig. 9].
Regarding claim 10, the prior art of Pagaila et al and Hu et al disclose the package substrate of claim 2. Furthermore, Pagaila et al disclose wherein an upper surface of the wiring redistribution layer and an upper surface of the insulating protective layer are planar [see Fig. 9].
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 5, and claims 6-8 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the substrate comprises conductive wirings with a first wiring density, the plurality of conductive caps for attaching a first semiconductor chip is with a second wiring density, and the second wiring density is greater than the first wiring density.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899